Title: From George Washington to Thomas Peter, 1 September 1798
From: Washington, George
To: Peter, Thomas



Dear Sir,
Mount Vernon 1st Sep. [17]98

Your letter of the 29th Ulto came duly to hand.
I had no expectation of getting such a price as I mentioned to you in my last, for the little Tobacco I possess: but rather than take 7 a 10$ pr hundred, I would (as it has been obtained without any

advance of Cash) ship it, and run the hazard of a foreign Market. But you have not informed me whether there be, at George Town, any Vessell that would receive it on Consignment—whither bound—&ca—All of which are necessary to be known before I can finally decide whether to Ship or sell. I am gathering strength—and with best regards, I remain Your Affectionate

Go: Washington

